Cobb, P. J.
Applications for continuance are, in all eases, in the sound legal discretion of the court, and are to be granted or refused as the ends of justice may require. Civil Code, §5138. Trial judges are vested with a sound legal discretion in the granting or refusal of a first new trial. Civil Code, §§5483, 5585. When a first new trial is granted upon the sole ground that the court erred in refusing a con*79tinuance, all other grounds in the motion being abandoned at the hearing, the discretion of the judge exercised in granting the motion will not be controlled by the Supreme Court, unless it is made,to appear that there has been a manifest abuse of such discretion. No such abuse of discretion appears in the present case; on the contrary the interests of justice seem to require that there should be a new hearing.
Argued February 20,
Decided April 11, 1907.
Complaint. Before Judge Roan. DeKalb superior court. Au:gust 17, 1906.
Henry A. Alexander, for plaintiffs.
Hulsey & Field, for defendant.

Judgment affirmed.


Fish, O. J., absent. The other Justices concur.